Citation Nr: 0530040	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  04-09 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of 
dependency and indemnity compensation.  

2.  Entitlement to accrued benefits.  

3.  Whether there was clear and unmistakable error (CUE) in 
the RO's May 19, 1998, rating action which denied the claim 
of service connection for the cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESSES AT HEARING ON APPEAL

The appellant and her daughter



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who died in February 1998, served on active duty 
from September 1942 to October 1945.  His awards and 
decorations included the Combat Aerial Gunner Badge and 
Purple Heart Medal.  From October 20, 1944, through April 29, 
1945, he was a prisoner of the German government.  The 
appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the RO.  

In October 2005, the appellant had a videoconference hearing 
with the undersigned Veterans Law Judge.  Following that 
conference, the Veterans Law Judge granted the appellant's 
motion to have her case advanced on the Board's docket.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.  



REMAND

On February [redacted], 1998, the veteran died as a result of 
respiratory arrest due to an exacerbation of emphysema as 
consequence of chronic obstructive pulmonary disease.  
Significant conditions contributing to death but not 
resulting the underlying cause were gastroesophageal 
adenocarcinoma, atrial fibrillation, and renal insufficiency.  

At the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder with a history of 
generalized anxiety disorder, evaluated as 50 percent 
disabling and the residuals of a left ear injury, evaluated 
as 10 percent disabling.  

The evidence shows that the veteran died while a patient at 
West Virginia University Hospital.  However, the report of 
his final hospitalization has not been associated with the 
claims folder.  

In March 1998, the appellant submitted a claim of service 
connection for the cause of the veteran's death.  

On May 19, 1998, the RO denied that claim on the basis that 
the evidence did not show a relationship between the cause of 
the veteran's death and active military service, including 
his prisoner of war experience.  

In its June 1998 letter, the RO informed the appellant that 
it was forwarding, as an accrued benefit, the veteran's last 
check in the amount of $785.00.  

Thereafter, the appellant requested that the RO reopen her 
claim of service connection for the cause of the veteran's 
death.  

In its February 2003 rating action, the RO found that the 
appellant had submitted new and material evidence with which 
to reopen her claim.  

The RO granted service connection for the veteran's coronary 
artery disease on presumptive basis and assigned a 10 percent 
disability evaluation for the period effective beginning on 
December 18, 1997, to February 16, 1998.  

The RO then granted the appellant accrued benefits for that 
period, under 38 U.S.C.A. § 5121 (West 2002).  The RO also 
granted her claim of service connection for the cause of the 
veteran's death effective on February [redacted], 1998.  

The RO found that the atrial fibrillation, which had 
contributed to the cause of the veteran's death, had been 
related to his service-connected coronary artery disease.  
The RO noted, however, that the 10 percent rating would not 
change the combined level of compensation (60 percent) which 
had been paid to the veteran; and therefore, the RO stated 
that accrued benefits would not be payable.  

In March 2003, the RO notified the appellant of that decision 
and informed her that her associated DIC would start March 1, 
2003.  In so doing, the RO provided the appellant with a copy 
of its decision.  

In May 2003, after further review of the record, the RO 
informed the appellant that her DIC would start February 1, 
2003.  

During her videoconference hearing in September 2005, the 
appellant maintained that her DIC should be retroactive to 
February [redacted], 1998, the date of the veteran's death.  

In this regard, she raised contentions to the effect that 
there had been CUE with respect to the RO's May 1998 decision 
which had denied entitlement to service connection for the 
cause of the veteran's death.  In particular, she contended 
that the RO had failed to take account of the veteran's 
experiences as a prisoner of war.  

The question of CUE in RO's May 1998 rating action is 
inextricably intertwined with the issue of entitlement to an 
earlier effective date for the payment of DIC.  As such, the 
CUE issue must be resolved prior to the effective date issue.  
See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the Board has jurisdiction over that issue and 
it will be considered with the current appeal.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. § 20.101 (2005).  

During her hearing, the appellant also raised contentions to 
the effect that since the veteran's death, she had not been 
paid the correct amount of benefits.  

After reviewing the record, the Board is unable to determine 
the amount of benefits the appellant has been paid since the 
veteran's death.  

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board.  Accordingly, the case is remanded for the following 
actions:  

1.  The RO should take appropriate steps 
to request that West Virginia University 
Hospital provide copies of records 
associated with the veteran's 
hospitalization during which he expired 
on February [redacted], 1998.  Such records 
should include, but are not limited to, 
discharge summaries, consultation 
reports, X-ray reports, laboratory 
studies, daily clinical records, doctor's 
notes, nurse's notes, and prescription 
records.  Also request that the appellant 
provide any such records she may have in 
her possession.  

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  

If the requested records are unavailable, 
notify the appellant and her 
representative in accordance with the 
provisions of 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).  

2.  The RO also should take appropriate 
steps to ascertain the actual amount DIC 
and accrued benefits due and sent to the 
appellant.  Also the appellant should be 
asked to provide any such records she may 
have in her possession.  

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.  

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).  

3.  When actions requested in paragraphs 
1 and 2 have been completed, the RO 
should undertake any other indicated 
development and then readjudicate the 
issues of an earlier effective date for a 
grant of dependency and indemnity 
compensation and entitlement to accrued 
benefits.  In so doing, adjudicate the 
issue of whether there was CUE in the 
May 19, 1998, rating action which denied 
the appellant's claim of service 
connection for the cause of the veteran's 
death.  Also ensure that the appellant 
has been paid the correct amount of DIC 
and/or accrued benefits.  

If the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
she and her representative must be 
furnished an SSOC and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The appellant need take no action unless she is notified to 
do so.  It must be emphasized, however, that the appellant 
has the right to submit any additional evidence and/or 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

